Exhibit 10.14

THE PEOPLE’S UNITED BANK

ENHANCED SENIOR PENSION PLAN

FIRST AMENDMENT AND RESTATEMENT

People’s United Bank, a federally chartered savings bank (the “Bank”), hereby
amends and restates the People’s United Bank Enhanced Senior Pension Plan (the
“Plan”) as of January 1, 2008 except as otherwise provided herein.

ARTICLE I

BACKGROUND

The Plan was established by the Bank (then called People’s Bank) as of
January 1, 1997. As of that date the Bank maintained a defined benefit
retirement plan now known as The People’s United Bank Employees’ Retirement Plan
(the “ERP”) which covered all employees of the Bank meeting certain eligibility
requirements. In addition, the Bank maintained a non-qualified defined benefit
retirement plan now known as the First Amended and Restated People’s United Bank
Cap Excess Plan (the “Cap Excess Plan”) which provided supplemental benefits to
a select group of employees.

The purpose of the Plan is to provide enhanced retirement and death benefits to
a select group of management and highly paid employees of the Bank who have
attained age fifty (50) or older and former employees entitled to benefits under
a predecessor Plan (the “SRP”). Benefits provided under this Plan are in
addition to those available to Plan participants under the ERP and/or the Cap
Excess Plan.

Individuals initially employed by the Bank on or after August 14, 2006 are not
eligible to participate in the ERP. Consequently, such individuals are likewise
not eligible to participate in the Plan. Individuals employed by the Bank prior
to that date but who had not attained the Minimum Salary Grade (as defined
herein) prior to March 1, 2008 are not eligible to participate in the Plan.

ARTICLE II

DEFINITIONS

Unless specifically provided otherwise, the terms used in this document shall
have the same meaning as defined in the ERP. Further, the following terms shall
have the following meanings for purposes of this document.

2.1. “Actuary” shall mean the actuary or actuarial firm retained by the Bank to
perform actuarial valuations under this Plan or such other actuary who may
pursuant to any provisions of the Trust Agreement be selected by the Trustee or
the Advisory Committee.

 

1



--------------------------------------------------------------------------------

2.2. “Advisory Committee” shall mean the Advisory Committee provided for by the
provisions of Article XIII hereof.

2.3. “Beneficiary” shall mean any person entitled to receive benefits under this
Plan as a result of a Participant’s death.

2.4. “Board” shall mean the Board of Directors of the Bank or any similar body
carrying out the functions such body carried out as of January 1, 2008.

2.5. “Cap Excess Plan” shall mean the People’s United Bank Cap Excess Plan
adopted by People’s Bank as of January 1, 1997, as it has been amended from time
to time through January 1, 2008 and as it may be further amended on or after
January 1, 2008.

2.6. “CEO” shall mean the Chief Executive Officer of the Bank or such officer or
other person as may as of the time of reference have substantially the
responsibilities and duties of the Chief Executive Officer of the Bank as of
January 1, 2008.

2.6A “Change in Control Agreement” shall mean any agreement the consummation of
which would result in the occurrence of a Change in Control.

2.7. “Change in Control” shall mean the occurrence of any of the following:

(a) The Board of Directors of the Bank or its Parent shall approve (i) a merger
or consolidation (or series of mergers and consolidations) of the Bank or the
Parent with any other corporation other than (A) a merger or consolidation (or
series of mergers and consolidations) which would result in the voting stock (as
described in paragraph (b) of this section) of the Bank or its Parent
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity) more than eighty percent (80%) of the combined voting power of the
voting stock of the Bank or its Parent (or such surviving entity) outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of the Bank or its Parent (or similar
transaction) in which no “person” (as defined in paragraph (b) of this section)
acquires more than twenty percent (20%) of the combined voting power of the then
outstanding securities of the Bank or its Parent, or (ii) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Bank or its
Parent, or (iii) the adoption of any plan or proposal for the liquidation or
dissolution of the Bank;

(b) Any person (as such term is defined in Section 3(a)(9) and Section 13(d)(3)
of the Exchange Act, corporation, or other entity (other than the Bank, its
Parent, or any benefit plan, including, but not limited to, any employee stock
ownership plan, sponsored by the Bank, its Parent, or any subsidiary) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities representing twenty percent
(20%) or more of the combined voting power of the then outstanding securities of
Bank or its Parent ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in paragraph (d) of such Rule 13d-3 in the case of rights to acquire
such securities); or

 

2



--------------------------------------------------------------------------------

(c) During any period of two consecutive calendar years, individuals who at the
beginning of such period constitute the entire board of directors of the Bank or
its Parent, and any new director (excluding a director designated by a person
who has entered into an agreement with the Bank or its Parent to effect a
transaction described in paragraph (a) or (b) of this section) whose election by
the board or nomination for election by the shareholders of the Bank or its
Parent was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, shall cease for
any reason to constitute a majority thereof.

2.8. “Committee” shall mean the Human Resources Committee of the Board, or such
other committee of the Board as may as of the time of reference have
substantially the responsibilities and duties of the Human Resources Committee
as of January 1, 2008.

2.9. “Code” shall mean the Internal Revenue Code of 1986 as it has been, or
hereafter from time to time may be amended, and all reference to it or any
provision thereof shall include any law which in the future may supersede it or
such provision.

2.10. “Credited Service” shall mean Credited Service as computed in accordance
with the provisions of Article XIV.

2.11. “Effective Date” shall mean January 1, 1997

2.12. [intentionally omitted]

2.13. “ERP” shall mean the People’s United Bank Employees’ Retirement Plan as it
has been or hereafter from time to time may be amended.

2.14. A Participant’s “ERP Benefit” shall mean such Participant’s vested Accrued
Annual Benefit in the Single Life Form calculated pursuant to Article V of the
ERP, including the value of the Participant’s benefit assigned under a qualified
domestic relations order described in Code Section 414(p), if applicable,
provided, however, that there shall be excluded the amount of the pension
supplement provided by provisions of Section 5.8 of the ERP.

2.14A. “Exchange Act” shall mean the Securities Exchange Act of 1934.

2.15. “Full Funding Amount” shall mean an amount which the Actuary calculates
based on the best information available (including, when necessary, estimates
and forecasts) to him to be equal to the present value of the total amount of
all vested and unpaid benefits of all Participants (and their Beneficiaries) and
all Beneficiaries of deceased Participants under this Plan and all vested and
unpaid benefits under the Cap Excess Plan as of the valuation requirement date
except those which, pursuant to the provisions of Section 5.2, are not payable
from the Trust. For purposes of this Section 2.15, the “valuation requirement
date” refers to the date of an actual Change in Control or the date which is

 

3



--------------------------------------------------------------------------------

reasonably selected during a Potential Change in Control Period by the Bank or
the Trustee under the terms of the Trust as a likely date for an actual Change
in Control to occur or, if such calculation is not on or after a Change in
Control or during a Potential Change in Control Period, any date which is
reasonable and convenient. In computing such vested benefits and such present
value during a Potential Change in Control Period or after a Change in Control,
there shall be included any Plan Benefits which would become vested by reason of
any Change in Control or entry by Parent or Bank into a Change in Control
Agreement. Calculations and recalculations of the Full Funding Amount (as
described in Article VII of this Plan) shall assume that each Participant
terminated employment as of the valuation requirement date of such calculation
or recalculation. Present values and liabilities under the Plan shall be
determined in a manner consistent with the assumptions applied in annual
valuations of the ERP for purposes of funding requirements under the Act or if
the ERP is no longer being so valued annually (by reason of its termination or
otherwise), such assumptions which the CEO determines on the basis of advice
from the Actuary would be so applied if the ERP were to be so valued. In
computing the Full Funding Amount, there shall be added an amount equal to an
amount calculated by the Trustee to be likely to be sufficient to provide for
all expenses in administering and terminating the Trust and distributing
benefits including any reasonable expenses of the Advisory Committee (if then
existing), and any expenses of litigation or other assertion of claims which the
Trustee deems to have a higher degree of probability than extremely remote,
including (but not limited to) any such litigation or other assertion of claims
which the Trustee may institute or assert against the Bank.

2.16. The Bank shall be considered “Insolvent” for purposes of this Plan if
(i) the Bank is unable to pay its debts as they become due, or (ii) the Bank is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code, or (iii) the Bank is determined to be insolvent by the Office of Thrift
Supervision, Federal Deposit Insurance Corporation, the Federal Reserve Bank, or
any other federal or state authority having the power to act as or appoint a
receiver or similar officer in the event it finds the Bank is insolvent.

2.17. “Interim Funding Amount” shall mean an amount which the Actuary calculates
based on the best information available (including, when necessary, estimates
and forecasts) to him to be equal to the present value of the total amount of
any vested and unpaid benefits of (i) all Participants who are as of the Interim
Valuation Requirement Date requiring such calculation either (A) no longer
employees of the Bank or (B) attained age sixty-three (63) and three hundred
twenty-five (325) days and Beneficiaries of such Participants and (ii) all
Beneficiaries of deceased Participants. The benefits of any Participant (and his
Beneficiary) described in clause (i)(B) of the last preceding sentence shall be
determined on the basis of the Actuary’s best estimate of such Participant’s
benefit at the later of (1) age sixty-five (65) or earlier date of termination
of employment with the Bank indicated by such Participant or (2) such Interim
Valuation Requirement Date. Present values and liabilities under the Plan shall
be determined in a manner consistent with the assumptions applied in annual
valuations of the ERP for purposes of the funding requirements under the Act, or
if the ERP is no longer being so valued annually (by reason of its termination
or otherwise), such assumptions which the CEO determines on the basis

 

4



--------------------------------------------------------------------------------

of advice from the Actuary would be so applied if the ERP were to be so valued.
Also, in computing the Interim Funding Amount, there shall be added an amount
equal to an amount estimated by Trustee to be likely to be sufficient to provide
for all expenses in administering the Trust and distributing benefits for the
sixty months following the relevant Interim Valuation Requirement Date,
including reasonable expenses of the Advisory Committee (if then in existence)
and of any litigation or other assertion of claims which the Trustee deems to
have a higher degree of probability than remote, including (but not limited to)
any such litigation or other assertion of claims which the Trustee may institute
or assert against the Bank. For purposes of this Section 2.17 and of
Section 2,15, the present values of the benefits of all Participants and
Beneficiaries shall equal the sum of the present values of the benefits of each
Participant (and his Beneficiary) and each Beneficiary of a deceased
Participant.

2.18. “Interim Valuation Requirement Date” means the last date of each fiscal
year of the Bank.

2.18A. “Minimum Salary Grade” means the salary grade identified as such on
Appendix A hereto (as the same may be updated from time to time with the
approval of the CEO or his designee), in each case as in effect during the
“Effective Period” designated in such Appendix A.

2.19. “Other Pension Benefits” shall mean any benefits the Participant is
entitled to receive or has received from any defined benefit plan as defined in
Code Section 414(j) which met the qualification requirements of 401(a) of the
Code, and is maintained by any former employer of the Participant, other than
the predecessor to People’s Bank which maintained the ERP. Such benefits shall
exclude benefits payable pursuant to any plan which the Committee or its delegee
finds has been funded primarily by contributions of the Participant, provided
that such benefits did not accrue under a plan maintained by the Bank or any
corporate predecessor of the Bank. Any such benefit shall be converted to a
monthly benefit payable in the form of a single life annuity payable at age
sixty-five (65) (unless such benefit is actually paid in such form) using the
actuarial factors of the former employer’s plan or, if unavailable, the
actuarial factors of the ERP and if applicable, shall include the value of the
Participant’s benefit assigned under any qualified domestic relations order
described in Code Section 414(p).

2.20. “Parent” shall mean People’s United Financial, Inc., a Delaware
corporation, or its corporate successor or assigns; and the determination of
whether any corporation or other entity is a successor or assign of said
People’s United Financial, Inc., for purposes of this Agreement shall be made by
the CEO or, in the event there is no then acting CEO, by the Board of Directors
of the Bank.

2.21. “Participant” shall mean an Employee or former Employee who meets the
eligibility requirements of Article III.

2.22. The “Plan” shall mean this People’s United Bank Enhanced Senior Pension
Plan as amended through the date hereof and as it may be amended from time to
time hereafter.

 

5



--------------------------------------------------------------------------------

2.22A “Plan Benefit” shall have the meaning set forth in Article V hereof.

2.22B. “Plan Death Benefit” shall have the meaning set forth in Section 6.1
hereof.

2.22C. “Plan Voter” shall have the meaning set forth in Section 13.1 hereof.

2.23. “Potential Change in Control” shall be deemed to have occurred under this
Plan if (1) the Bank or Parent enters into any agreement the consummation of
which would result in the occurrence of a Change in Control, or (2) the CEO
declared in writing that, or the Board of Directors of the Bank or Parent adopts
a resolution to the effect that, a Potential Change in Control has occurred.

2.24. “Potential Change in Control Period” shall mean the period commencing on
the date that a Potential Change in Control occurs and ending upon the earlier
to occur of the following: (i) the date of a Change in Control, or (ii) the date
it is determined under the provisions of the Trust Agreement the Potential
Change in Control Period has ended without the occurrence of a Change in
Control.

2.24A. “SRP” shall mean the People’s Bank Supplemental Retirement Plan which was
the predecessor to this Plan and to the Cap Excess Plan.

2.25. A Participant’s “Target Amount” shall mean one-twelfth of the excess if
any, of (a) fifty percent (50%) of such Participant’s Final Average Salary
computed as hereinafter provided over (b) the monthly amount of the
Participant’s Other Pension Benefits. If such Participant has completed less
than 15 Years of Credited Service the Target Amount shall be reduced at the rate
of 1/15 for each Year of Credited Service less than 15 years, giving credit for
each day which elapses during the period from the commencement of such
Participant’s Credited Service to the date of reference. A Participant’s Final
Average Salary shall be computed by disregarding any dollar limitation thereon
as required by Section 401(a)(17) of the Code.

2.26. “Trust” shall mean the Trust established and maintained pursuant to the
terms of Section 7.1 hereof.

2.27. “Trustee” shall mean the entity then acting as Trustee under the Trust
Agreement.

2.28. “Trust Agreement” shall mean the trust agreement described in Section 7.1
hereof.

2.29. “Vote” whether or not capitalized shall mean and include a vote in person
or by proxy or execution of a written consent or other document signed by a
Participant or Beneficiary authorizing or approving any action (including one or
more amendments of this Plan.

 

6



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

3.1. Initial Participants. Each Employee or former Employee who was a
participant in the SRP on the day before the Effective Date became a Participant
hereunder as of such date, provided he continued to be employed by the Bank on
such date.

3.2. Subsequent Participants. Subject to the provisions of Section 3.4 hereof,
each other Employee who is such on or after the Effective Date shall become a
Participant as of the date he meets both the following requirements:

 

  (a) has a salary grade equal to or higher than the Minimum Salary Grade; and

 

  (b) has attained age 50 or older.

3.3. Termination of Participation. Any Employee who becomes a Participant
hereunder shall remain such until his Credited Service is terminated and he is
no longer entitled to a benefit hereunder.

3.4. Eligibility Freeze. (a) In no event shall any Employee not a Participant
prior to, and not employed by the Bank on, August 14, 2006 become a Participant
except as provided in the next sentence. In the event any person who was an
Employee prior to August 14, 2006 again becomes an Employee and becomes a
Participant in, and accrues Credited Service under, the ERP after August 14,
2006, such person shall become for the first time or again a Participant in this
Plan upon attaining at least the Minimum Salary Grade (subject, however, to
subsection (b) below), provided he is deemed to be in Credited Service in
accordance with the provisions of Section 14.1 and provided his Plan Benefit
accrued prior to his rehire has not been distributed.

(b) In no event shall any Employee who had not attained the Minimum Salary Grade
prior to March 1, 2008 become a Participant regardless of such Employee’s date
of employment by the Bank.

ARTICLE IV

VESTING

4.1. Cliff Vesting. A Participant shall become fully vested while in Credited
Service in his Plan Benefit, as such term is defined in Article V, upon the
earlier of (A) or (B), where (A) is the later of (i) the attainment of age
fifty-five (55) or (ii) his completion of 5 Years of Vesting Service, and (B) is
his attainment of his Normal Retirement Date. Except as otherwise provided by
the provisions of Article VII relating to vesting in the event of a Change in
Control or entry by the Bank or Parent into a Change in Control Agreement, in
the event a Participant’s Credited Service is terminated prior to his being so
vested, his benefits under this Plan shall be forfeited (except in the case of
his death to the extent provided pursuant to the provisions of Article VI);
provided that, in the event of his rehire and his subsequently becoming vested,
his Plan Benefit shall be reinstated and he shall become vested therein.

 

7



--------------------------------------------------------------------------------

ARTICLE V

PLAN BENEFIT

5.1. Plan Benefit. A Participant who is vested under Article IV or Article VII
on or after the Effective Date and who is an Employee as of that date shall be
entitled to receive under the Plan a supplemental benefit (the “Plan Benefit”).
Subject to the provisions of the remaining sections of this Article V, the Plan
Benefit shall be based on a monthly amount payable in the Single Life Form equal
to the excess of (i) over (ii) where:

 

  (i) is equal to such Participant’s Target Amount, and

 

  (ii) is equal to the sum of A. plus B. below, where

(A) is equal to the monthly amount of such Participant’s ERP Benefit; and

(B) is equal to the monthly amount of such Participant’s Cap Excess Plan Benefit
which for purposes of this Section 5.1 shall have the same meaning as “Plan
Benefit” as defined in the Cap Excess Plan.

5.2. No Change in Payment of Plan Benefits in Pay Status prior to December 1,
2008.

Any Benefits under the SRP in pay status prior to January 1, 1995 shall be
unaffected by this Article V and shall continue to be payable in accordance with
the provisions of the SRP as applicable to such benefits prior to January 1,
1995 and not payable from the Trust; provided, however, that the CEO may (but
shall not be required to) either or both (i) cause such benefits to be payable
from the assets of the Trust or (ii) direct that the present value of the
balance of such Participant’s unpaid benefits be calculated and that such amount
be paid to such Participant in a lump sum instead of in accordance with such
prior provisions. Such lump sum present value shall be determined on the basis
of the 1983 GAM Mortality Tables and an annual interest rate of one percent
(1%) plus the average of the yields reported by the Federal Reserve Board in the
Wall Street Journal during the second month preceding such date of payment on 10
year U.S. Treasury notes, adjusted for constant maturity, provided no such
payment shall be in excess of the accrued liability of the Bank with respect to
such benefits, computed in accordance with generally accepted accounting
principles.

5.3. Distribution of Benefits to Participants Commencing ERP Benefits Prior to
January 1, 2009.

(a) If distribution of a Participant’s Plan Benefit is the result of termination
of Credited Service (other than as a result of his death) prior to December 1,
2008, and if the Participant begins receiving benefits under the ERP prior to
January 1, 2009, then such Plan Benefit shall be payable in the same form as
benefits are payable to such Participant under the ERP, and Plan Benefit
payments shall commence at the same time at which payment of such Participant’s
ERP benefits begins.

 

8



--------------------------------------------------------------------------------

(b) In the event payment of a Participant’s Plan Benefit is payable otherwise
than in the Single Life Form commencing on his Normal Retirement Date, the
amount of his benefit payments shall be actuarially adjusted by the same
percentage reductions as are applied pursuant to the provisions of the ERP.

(c) In the event the Participant terminates his Credited Service prior to
December 1, 2008 with a vested benefit hereunder and with vested benefits under
the ERP prior to the time benefit payments may commence under the ERP, payment
of his Plan Benefits shall commence on the first day of the month following the
later of such Participant’s fifty-fifth (55th) birthday or termination of
Credited Service or if such termination is after October 3, 2004 the first
payroll payment date of the seventh month following termination of such
Participant’s Credited Service. Such benefits shall be payable on the basis of
the form of benefit payment in which he represents he presently intends having
his ERP benefit paid (and the Beneficiary he intends selecting). The amount of
Plan Benefits shall be actuarially reduced in accordance with the provisions of
the ERP which would be applicable to ERP benefit payments if payment of ERP
benefits were allowed to and did commence pursuant to the provisions of the ERP.
Upon commencement of payment of his ERP benefits, the amount computed under
Section 5.1 (ii)(A) hereof shall be the amount such payments would be if such
intended form and Beneficiary were the actual form and Beneficiary under in
which and to whom his ERP benefits are payable regardless of the form in which
and to whom his ERP benefits are actually payable regardless of whether such
Beneficiary is then living.

5.4 Distribution of Benefits to Participants Terminating On or After December 1,
2008. Distribution of all other Plan Benefits (other than those payable after a
Participant’s death) shall be made in a lump sum on the first payroll payment
date following the latest of (i) January 1, 2009; (ii) the seventh month after
the date of termination of a Participant’s Credited Service; or (iii) the month
in which the Participant attains age fifty-five (55). Such lump sum shall be
equal to the present value of the Plan Benefit computed in accordance with
interest assumptions, mortality tables and all other actuarial factors applied
under the ERP for purposes of determining present values of ERP benefits under
the ERP as of (A) the applicable payment date if the payment date is determined
pursuant to clause (i) or (iii) of the preceding sentence, and (B) the date of
termination of the Participant’s Credited Service if the payment date is
determined pursuant to clause (ii) of the preceding sentence.

ARTICLE VI

DEATH BENEFITS

6.1. Plan Benefits Commence Prior to January 1, 2009. In the event of the death
of a Participant whose Plan benefit payments commence prior to January 1, 2009,
payment of death benefits under this Plan shall depend on whether benefits under
the ERP are payable to such Participant’s Surviving Spouse or other Beneficiary.
If no such benefits are payable under the ERP, no death benefits shall be
payable hereunder. If such death benefits are payable under the ERP, then death
benefits (the “Plan Death Benefit”) shall be payable hereunder (for the same
duration and with the same frequency as such ERP death benefits) in an amount
equal to the excess of the amount such ERP death benefits would

 

9



--------------------------------------------------------------------------------

have been had the ERP benefit in the Single Life Form been equal to the sum of
the actual ERP benefit in the Single Life Form plus the Plan Benefit hereunder
in the Single Life Form over the actual amount of the death benefits under the
ERP.

6.2. Plan Benefit Payments to Terminees Not Commenced Prior to January 1, 2009.

(a) In the event of the death of a Participant not described in Section 6.1
whose Credited Service has been terminated after his attainment of age
fifty-five (55), but prior to payment of his Plan Benefit, an amount equal to
that portion of the amount otherwise payable to him pursuant to the provisions
of Section 5.2 shall be payable to his Beneficiary in a lump sum as of the first
payroll payment date of the month following the month of the Participant’s
death.

(b) In the event of the death of a Participant not described in Section 6.1
whose Credited Service terminates prior to his attainment of age fifty-five
(55):

(i) If such Participant subsequently dies prior to attainment of age fifty-five
(55), a death benefit shall be payable under this Plan to his surviving spouse
or his other Beneficiary only if death benefits are payable to his Surviving
Spouse under the ERP. If such death benefits are payable under the ERP, then a
death benefit shall be payable hereunder as of the later of (A) the first
payroll payment date of the month following the date of such Participant’s
death, or (B) the earliest possible date the Participant could have received
payments from the ERP. The amount of such death benefit shall be paid in a lump
sum, in an amount equal to the present value of the Plan Death Benefit computed
in accordance with interest assumptions, mortality tables and all other
actuarial factors applied for purposes of determining present values of ERP
benefits as of such payment date.

(ii) If such Participant subsequently dies on or after his attainment of age
fifty-five (55), but prior to distribution of his Plan Benefit, a death benefit
shall be payable under this Plan to his surviving spouse or his other
Beneficiary. Such death benefit shall be an amount equal to the amount otherwise
payable to him pursuant to the provisions of Section 5.2 and shall be paid as of
the first payroll payment date of the month following the month of his death.

6.3. Death of Active Participants After December 31, 2008.

In the event of the death of a Participant after December 31, 2008 and prior to
termination of his Credited Service, a death benefit shall be payable under this
Plan to his surviving spouse or his other Beneficiary only if a death benefit is
payable to his Surviving Spouse under the ERP. If such death benefits are
payable under the ERP, then a death benefit shall be payable hereunder as of the
later of (A) the first payroll payment date of the month following the date of
such Participant’s death, or (B) the earliest possible date the Participant
could have received payments from the ERP. The amount of such death benefit
shall be paid in a lump sum, in an amount equal to the present value of the Plan
Death Benefit computed in accordance with interest assumptions, mortality tables
and all other actuarial factors applied for purposes of determining present
values of ERP benefits as of such payment date.

 

10



--------------------------------------------------------------------------------

6.4. Beneficiaries. Any death benefit hereunder shall be payable to one or more
Beneficiaries designated by such Participant on a form authorized by the
Committee, signed by such Participant and filed with Human Resources. A
Participant may designate a Beneficiary other than a Surviving Spouse even if
the only death benefits paid under the ERP are paid as a result of such
Participant being survived by a Surviving Spouse. In the absence of any
designation of a Beneficiary other than a Surviving Spouse or beneficiary under
the ERP, death benefits hereunder shall be paid to the same person or persons
entitled to contemporaneous payments under the ERP. In the event a Participant
and his spouse or other designated Beneficiary (primary or contingent) die as a
result of the same event (whether or not it is possible to determine who was the
first to die and die within thirty (30) days of each other), this Plan shall be
administered as if the Participant survived his spouse or such other
Beneficiary.

6.5. No Other Death Benefits. Except as provided in this Article VI, no benefits
under this Plan shall be payable to a Participant’s Beneficiary after such
Participant’s death.

ARTICLE VII

TRUST; CHANGE IN CONTROL

7.1. Non-qualified Trust. The Bank has entered into a Trust Agreement with
Morgan Guaranty Trust Company as Trustee establishing the Trust. The Trust is
intended to provide for the funding of the Bank’s obligation to provide benefits
under the Plan and the Cap Excess Plan to the extent provided pursuant to the
provisions of Article VII hereof. In the event of Insolvency of the Bank, assets
held under the Trust shall be subject to the claims of the general creditors of
the Bank under federal and state law as set forth in the Trust Agreement. In the
event of such Insolvency, any and all such assets will be available to satisfy
the claims of general creditors of the Bank even if all Plan Benefits have not
otherwise been provided for and even if all Plan Benefits of Employees who have
terminated their Credited Service have not been fully provided for. Nothing
herein shall be deemed to prohibit Participants or Beneficiaries from asserting
claims for Plan Benefits as general creditors of the Bank. The Bank may cause,
subject to and in accordance with, the terms of the Trust Agreement, Plan
Benefits to be provided from the assets of the Trust, the general assets of the
Bank, or a combination thereof as the Bank may determine to be in the Bank’s
best interests. No person eligible for, or entitled to, Plan Benefits hereunder
shall have any property, equitable or security rights in any specific assets of
the Bank or held as part of the Trust. The obligation to pay all Plan Benefits
shall be treated as an item of indebtedness by the Bank to the Participant or
Beneficiary, and except as otherwise paid from the Trust, such payments shall be
made from the general assets of the Bank. All amounts as may be required to be
withheld by any applicable federal, state or local law shall be withheld and
remitted as required by any such law and payments made to the Participant or any
Beneficiary shall be the net amount after withholding.

 

11



--------------------------------------------------------------------------------

7.2. Discretionary Payments to Trust. The Bank, in the sole discretion of the
CEO, may at any time, or from time to time, make deposits (in addition to those
required pursuant to Section 7.3), of cash or other property acceptable to the
Trustee in trust with the Trustee to augment the principal of the Trust, such
additions to be held, administered and disposed of by the Trustee as provided in
the agreement setting forth the terms of the Trust. Neither the Trustee nor any
Participant or Beneficiary shall have any right to compel such additional
deposits.

7.3. Mandatory Payments to Trust. Upon a Potential Change in Control or a Change
in Control, the Bank shall, as soon as possible, but in no event longer than
thirty (30) days following such Potential Change in Control or Change in
Control, make a contribution to the Trust of cash or other property acceptable
to the Trustee equal in value to the Full Funding Amount. In the event of a
Potential Change in Control, the Full Funding Amount shall be recalculated in
the event such Potential Change in Control Period extends beyond the required
valuation date used in the first or other last subsequent computation made as a
result of such Potential Change in Control Period. In the event that the Trustee
later determines that provision made in determining the Full Funding Amount for
expenses was not adequate, the Bank shall make additional deposits to provide
for such expenses as determined by the Trustee from time to time.

(i) No more than sixty (60) days after the last day of each fiscal year of the
Bank, the Bank shall:

 

  A. Cause the Actuary to compute the Interim Funding Amount as of such last day
and deliver to the Trustee the Actuary’s certification of such Interim Funding
Amount; and

 

  B. Pay to the Trustee an amount which when added to the value of the Trust
Fund as of such last day would result in a sum equal to or greater than such
Interim Funding Amount.

(ii) Any Actuary’s certification delivered pursuant to this Section 7.3 may rely
on the Trustee’s estimate of expenses to be included in the computation of such
Interim Funding Amount

7.4 Full Vesting. Upon entry by Bank or Parent into a Change in Control
Agreement or upon a Change in Control, all Plan Benefits of Participants not
previously vested shall become fully vested subject to the following provisions
of this Section 7.4. In the event of a Change in Control, determination of such
Participant’s vested benefits will be made in accordance with Article IV as if
such Change had not occurred if such Participant remains in Credited Service at
least three years after such Change in Control. In the event of entry into a
Change in Control Agreement which does not result in a Change in Control
occurring, determination of a Participant’s vested interest shall be made in
accordance with the provisions of Article IV, without reference to such Change
in Control Agreement unless such Participant

 

12



--------------------------------------------------------------------------------

terminates his Credited Service before the earliest of: (a) termination of such
Change in Control Agreement by its terms or by agreement of the parties thereto;
(b) announcement by Bank or Parent is of its determination, whether or not
legally justified, that such Change in Control Agreement is terminated or that
even if such Change in Control Agreement is not terminated it has determined not
to proceed to consummate such Change in Control Agreement; or (c) announcement
by any other party to such Change in Control Agreement of its determination,
whether or not legally justified, that such Change in Control Agreement is
terminated or that it has determined not to proceed to consummate such Change in
Control Agreement.

ARTICLE VIII

NONASSIGNABILITY

The Plan is designed to provide payment of Plan Benefits solely for the support
of the Participant and, to the extent of any death benefits, such Participant’s
beneficiary. No person eligible for or entitled to a Plan Benefit payable
hereunder shall have any right, power or authority to assign, sell, transfer,
pledge or otherwise encumber, whether by voluntary action or by operation of
law, the right to receive such Plan Benefit payment.

ARTICLE IX

ADMINISTRATION

9.1. The Committee. The Plan shall be administered by the Committee. The
Committee may delegate its administrative authority to officers or other
employees of the Bank, provided that no such delegate shall determine his own
benefits hereunder. The Committee shall have complete and discretionary
authority to determine eligibility and the amount of benefits payable under the
Plan and to otherwise construe, interpret and apply the provisions of the Plan
and its determinations shall be conclusive on the Bank, its employees and any
other person claiming any benefit under the Plan. Notwithstanding the foregoing
provisions of this Section 9.1, any determination made by the Committee upon or
after a Change in Control or during a Potential Change in Control Period shall
be binding only if accepted by the Participant or Beneficiary of a deceased
Participant; and to the extent not so accepted, such determination of the
Committee shall be of no effect and given no weight and such Participant or
Beneficiary shall have his rights determined in accordance with the procedures
of any of the provisions of the Trust Agreement, and the Bank shall pay to the
Trustee any funds necessary to provide such benefits as so determined.

ARTICLE X

CLAIMS PROCEDURE

10.1. General.

(a) If a Participant or Beneficiary disagrees with the computation of the
benefits to which he is entitled under the Plan and wishes to claim benefits or
additional benefits, he must file his claim in writing or electronically with
the Committee. The Committee may act as the Claims Officer as hereinafter
provided or may designate a member of the Committee or

 

13



--------------------------------------------------------------------------------

one or more other individuals who may (but shall not be required to) be a
Participant or other Employee. If no claim is received by the Committee within
60 days after the claimant receives notice of his benefits, no claim will be
permitted and the Claims Officer’s determination shall be final.

The claimant may designate any other person, at his own expense, to act on his
behalf in pursuing a benefit claim or appealing the denial of a benefit claim.
The term “claimant” as used in this claims procedure includes any other person
he designates to represent him as well as after his death, his beneficiary.

When a claim for benefits is made under the Plan, the Claims Officer is required
to notify the claimant within 90 days after the claim is received if the claim
for benefits has been denied. In special cases where the Claims Officer needs
more time to decide, the Claims Officer may notify the claimant in writing or
electronically prior to the end of the initial 90 day period and may take up to
90 additional days.

(b) If the claim is denied in whole or in part, the Claims Officer will send to
the claimant a written or electronic notice including:

(i) one or more specific reasons for the denial;

(ii) specific reference to the Plan provisions on which the denial is based;

(iii) a description of any additional material or information that would be
necessary to perfect the claim and an explanation of why such material or
information is necessary;

(iv) information regarding what steps should be taken if the claimant wants to
submit a request for review; and

(v) a description of the Plan’s review procedures and the time limits applicable
to the procedures including a statement of the claimant’s rights to bring a
civil action under Section 502(a) of ERISA following a determination upon
completion of claimant’s appeal adverse to claimant’s position.

(c) If the claim for benefits is denied, the claimant may file an appeal in
writing or electronically with the Committee.

(i) the written claim for review must be filed with 60 days after the claimant
has received the notice described above that the claim was denied. If a written
claim for review is not filed within 60 days after the claimant receives the
notice that the claim was denied, the claimant is deemed to have accepted the
Claims Officer’s decision.

(ii) The claimant may submit written comments, documents, records and other
information relating to claimant’s claim for benefits.

 

14



--------------------------------------------------------------------------------

(iii) The claimant will be provided upon request and free of charge reasonable
access to, and copies of, all documents, records, and other information relevant
to claimant’s claim.

(iv) The Committee will take into account all comments, documents, records and
other information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

(d) After receiving a request for review, the Committee will review the claim
within 60 days and will give the claimant a written or electronic notice of its
decision, which is final. In special cases where the Committee needs more time
to decide, the Committee will notify the claimant in writing prior to the end of
the initial 60 day period and may take up to 60 additional days. If the
Committee denies the claim, the notice will include:

(i) one or more specific reasons for the denial;

(ii) specific reference to the Plan provisions on which the denial is based;

(iii) a statement that the claimant is entitled to receive upon request and free
of charge reasonable access to, and copies of, all documents, records, and other
information relevant to claimant’s claim for benefits; and

(iv) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Notwithstanding any other provisions of this Plan to the contrary, the terms
of Subsections (a), (b) and (c) of this Section 10.1 shall apply until such time
as the Committee shall adopt revised claims procedures; provided, however, that
the Committee may make any such revisions in such procedures as it deems
necessary to assure compliance with the applicable provisions of Section 503 of
the Act and the regulations thereunder.

(f) any person whose claim has been denied in whole or in part must exhaust the
administrative review procedures provided in this Section 10.1, including any
revisions made in accordance with subsection (d) hereof prior to initiating any
claim for judicial review.

(g) Any action taken or omitted by any fiduciary with respect to the Plan,
including any decision, interpretation, claim denial or review on appeal, shall
be conclusive and binding on all interested parties and shall be subject to
judicial modification or reversal only to the extent it is determined by a court
of competent jurisdiction that such action or omission was arbitrary and
capricious and contrary to the terms of the Plan.

10.2. Change in Control. During a Potential Change in Control Period or upon or
after a Change in Control, a Participant or Beneficiary at his election may
determine at any time not to follow or to cease following the procedures set
forth in this Article X, and to assert and enforce any claims under the Plan
without regard to the provisions of this Article X, including enforcing any
remedies in accordance with the provisions of the Trust Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENT AND TERMINATION

11.1. General. The Committee may amend the Plan from time to time; provided,
however, that no such amendment shall have the effect of reducing any vested
benefit under the Plan.

11.2. Minimum Benefit. Further, no Participant who was a participant in the SRP
as of the day before the Effective Date shall receive a Plan Benefit which, when
added to the plan benefit to which he is entitled under the Cap Excess Plan is
of lesser actuarial value than the Plan Benefits such Participant would have
received under the SRP had the SRP Plan not been amended as of the Effective
Date based on the lesser of his Final Average Salary as of the earlier of the
date of termination of his Credited Service or the Effective Date or her or his
actual Final Average Salary.

11.3. Change in Control. Notwithstanding the provisions of Section 11.1, an
amendment to Section 7.3 hereof or the definitions of Change in Control,
Potential Change in Control or Potential Change in Control Period or eliminating
or reducing the rights or authority of the Advisory Committee provided by
Article XIII hereof may be made only in the event it is approved by the vote
then required for amendment to Change in Control provision pursuant to
Section 14 of the Trust Agreement and an amendment changing the definition of
Interim Funding Amount or Interim Valuation Requirement Date may be made only in
the event it is approved by the vote of sixty-five percent (65%) of all
Participants not employed by the Bank at the time of such vote.

11.4. Termination. The Bank reserves the right to terminate the Plan at any time
with the approval of all Participants. Further, the Bank may cease all further
benefit accruals. However, except as may be required pursuant to any applicable
federal, state or local law, or as approved in writing by all Participants and
Beneficiaries of deceased Participants with unpaid Plan Benefits, any Plan
Benefit then accrued shall remain payable in accordance with the terms of the
Plan to the extent then accrued, and the Bank’s obligations under Article VII
and the Trust Agreement shall remain in full force and effect with respect to
all Plan Benefits accrued as of such date.

ARTICLE XII

CONSTRUCTION

12.1. Governing Law. The Plan shall be administered in accordance with the laws
of Connecticut, to the extent applicable, and not preempted by any other
applicable federal law.

 

16



--------------------------------------------------------------------------------

12.2. No Employment Contract. Nothing in the Plan shall be construed to confer
upon any person any legal right to be continued as an employee of the Bank. The
Bank expressly reserves the right to discharge any employee whenever the
interest of the Bank in its sole judgment may so require without any liability
on the part of the Bank. The Bank shall be the Plan Administrator of the Plan.

12.3. FDIC Restrictions. It is intended that the Plan be and remain a bona fide
deferred compensation plan for purposes of Section 18(k) of the Federal Deposit
Insurance Act and Part 359 of Federal Deposit Insurance Corporation (“FDIC”)
regulations, including FDIC Reg § 359.1(d) and the terms of the Plan shall be so
construed in the event of any ambiguity.

12.4. Other Contracts. The benefits payable under the Plan shall not be limited
by the provisions of any other agreement entered into by the Bank and any
Participant prior to the Effective Date relating to payments in the event of
Change in Control; but benefits under such other agreement may, if any such
other agreement so provides, be reduced as a result of benefits payable under
the Plan.

12.5. Successors and Assigns. The provisions of this Plan shall be binding upon
and inure to the benefit of the Bank and its successors and assigns, and
references to the Bank herein shall include its successors and assigns.
References to Parent shall include its successors and assigns.

12.6. Pronouns. Unless the context clearly indicates otherwise, pronouns of one
gender or number may refer to subjects or objects of a different gender or
number.

12.7. Code Section 409A. From and after October 4, 2004 this Plan is intended to
meet the requirements of Section 409A of the Code and shall be construed
whenever possible in a manner which will result in the Plan being and the Trust
being in compliance therewith and which will not subject any Participant to any
additional taxes or penalties pursuant to such Section 409A.

12.8. Headings. The headings of Articles and Sections are included solely for
convenience of reference. If there is any conflict between such headings and the
text of the Plan, the text shall control.

ARTICLE XIII

ADVISORY COMMITTEE

13.1. Advisory Committee. During a Potential Change in Control Period or upon or
after a Change in Control, a majority of Plan Voters at any time, and from time
to time, may appoint an Advisory Committee to monitor and represent the
interests of the Plan Voters and the Beneficiary of any deceased Participant
with respect to the Plan, the Cap Excess Plan and the Trust. The Advisory
Committee shall be composed of one to three individuals, some or all of whom may
(but none of whom shall be required to) be Plan

 

17



--------------------------------------------------------------------------------

Voters. The Advisory Committee shall act by majority vote unless it unanimously
agrees otherwise and shall otherwise adopt its own procedures which may include
authorizing one member thereof to act for the Advisory Committee. Any member of
the Advisory Committee may resign by giving written notice to the other members
thereof, or, if he is the sole member, to a majority or all of the then Plan
Voters. Any member may be removed by action of a majority of Plan Voters, and
additional members, including replacement of any resigned, removed or deceased
member may be designated by action of a majority of Plan Voters. All actions by
any Participant shall be in a writing signed by such Participant. A Participant
may sign a single writing effectuating removal and replacement. For purposes of
this Section 13, the term “Plan Voters” shall mean each individual who is a
Participant in this Plan or a participant in the Cap Excess Plan (as determined
in accordance with the provisions of the Cap Excess Plan) exclusive of any such
person whose benefits are not included in the computation of the Full Funding
Amount; and each such individual shall for purposes of this Section 13 have one
vote even if he is a Participant in both such plans, but excluding (a) after a
Change in Control any person who was not a Plan Voter prior to the earlier of
such Change in Control or the beginning of the Potential Change in Control
Period ending with such Change in Control and (b) during a Potential Change in
Control Period any person not a Plan Voter prior to the beginning thereof.

13.2. Purpose and Duties. The purpose of the Advisory Committee shall be to
disseminate information concerning the Plan, the Cap Excess Plan and the Trust
to Plan Voters and Beneficiaries of deceased Plan Voters, to gather information
and data concerning, and otherwise investigate, inquiries, controversies, or
disputes deemed reasonable by the Advisory Committee and raised by any
Participant or any such Beneficiary, to discuss such matters with the CEO of the
Bank or members of the Board, or of the Human Resources Committee of the Board,
the Actuary or the Trustee, and to take any action authorized under the Trust
Agreement with respect to any such inquiries, controversy or dispute which it,
in its discretion, deems reasonable to protect the legitimate interest of any
Participant or Beneficiary, and monitor and report to Plan Voters and
Beneficiaries of deceased Plan Voters with respect to litigation or arbitration
proceedings under the Plan. The Advisory Committee may (but shall not be
required to) negotiate on behalf of any Plan Voter or Beneficiary of a deceased
Plan Voter; provided, however, that in no event shall the Advisory Committee be
deemed authorized to institute any legal or arbitration proceedings hereunder or
enter into any agreement purporting to settle or limit the rights of any
Participant or Beneficiary under the Plan or in or to the Trust or its assets.
Nothing herein shall prohibit a Participant or Beneficiary of a deceased
Participant individually or with others (whether or not as a class action) from
instituting legal or arbitration proceedings to enforce his own rights under the
Plan while the Advisory Committee is negotiating pursuant to the provisions of
this Section whether or not such Participant or Beneficiary is a member of the
Advisory Committee.

13.3. Rights. Without request or demand the Advisory Committee shall be entitled
to all reports, information, and data to which the Bank is entitled (without
request or demand) under the Trust Agreement and any other reports, information,
or data received by the Bank from the Trustee or the Actuary. The Bank shall
give the following written notices to the Advisory Committee (which the Advisory
Committee may waive if deemed in the

 

18



--------------------------------------------------------------------------------

best interest of Plan Voters): (i) twenty (20) days prior to the payment of any
benefits or other sums from the Trust, other than monthly benefit payments and
Trustee fees and expenses in operations of the Plan or the Cap Excess Plan, the
amount to be so paid, the computation thereof, and the amount of any benefits
under the Plan or the Cap Excess Plan and Trustee fees and expenses to be paid
from the Bank’s general assets; (ii) no later than five (5) days after making
any contribution to the Trust, the amount of such contribution and the Actuary’s
certification and detailed computations on the basis of which the determination
of such amount was made; (iii) any amendments proposed to be made to the Trust
Agreement twenty (20) days prior to the Bank’s requesting from Participants a
Qualified Vote or a Super Qualified Vote (as those terms are defined therein);
(iv) within five (5) days after any substitution of Trust assets by the Bank;
(v) at least twenty (20) days before any change in investment policy is made by
the Committee or other authorized body under the Trust Agreement; and
(vi) twenty (20) days after the close of each calendar quarter, a report of all
contributions to and payments from, the Trust Fund during such quarter. The
Advisory Committee, or a person designated by it, may vote on behalf of any
Participant who so authorizes it or a delegate chosen by it to vote on behalf of
such Participant pursuant to any provision of the Trust Agreement. Acquiescence
or inaction by the Advisory Committee shall not be deemed to be approval or
consent and in any event shall in no way bind or limit the rights of
Participants or Beneficiaries of deceased Participants.

ARTICLE XIV

CREDITED SERVICE AND ADOPTION BY AFFILIATES

14.1. Credited Service.

For purposes of applying the provisions of this Plan “Credited Service” shall
have the same meaning as under the ERP subject to the modifications provided in
this Article XIV.

(a) The Credited Service of a Participant shall terminate upon his termination
of service with the Bank (except as provided in Section 16.3), but such
termination of service shall be determined in accordance with the following
rules: A period of a leave of absence for military leave, or sick leave or other
bona fide leave of absence shall constitute Credited Service for only a period
of six (6) months or, if longer, as long as such Participant’s right to
reemployment is guaranteed by statute or contract, and unless such Participant
returns to actual Credited Service upon the expiration of such six (6) month or
longer period such Participant’s Credited Service shall terminate upon such
expiration or his earlier death or resignation. In order to constitute a bona
fide leave of absence, there must be a reasonable expectation that the
Participant will return to perform services for the Bank.

(b) A Participant shall be deemed to have a termination of Credited Service in
the event his hours of service as an employee or independent contractor are
permanently reduced to less than 50% of his average hours of service during the
preceding 36 months (or if employed as an employee or independent contractor by
the Bank or any member of an affiliated group less than 36 months, during such
shorter period)

 

19



--------------------------------------------------------------------------------

(c) A Participant shall not be deemed to have had a termination of Credited
Service if he is employed by the Bank or any member of an affiliated group as an
employee or independent contractor 50% or more of his average hours of service
during the preceding 36 months (or if employed as an employee or independent
contractor by the Bank or any member of an affiliated group less than 36 months,
during such shorter period).

(i) Absence for military service under leave of absence granted by the Bank or
when required by law, provided he returns to service as an employee of the Bank
or an affiliated employer described in Section 14.2 within ninety (90) days of
his release from active military duty or any longer period during which his
right to re-employment is protected by law.

(ii) Lay off not in excess of two (2) years until employment is terminated
either by the employee or the Bank or an affiliated employer described in
Section 14.2.

(d) Credited Service shall not be deemed terminated by the first twenty-four
(24) consecutive months of a maternity or paternity leave of absence. For
purposes of this paragraph, a “maternity or paternity leave of absence” means an
absence (i) by reason of the pregnancy; (ii) by reason of the birth of a child
of an employee; (iii) by reason of the placement of a child with the an employee
in connection with the adoption of the child by such employee; or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Committee may, in its discretion reasonably require
an employee to furnish timely information to establish that an absence from work
is a maternity or paternity absence and the number of days for which there was
such an absence.

14.2. Employment in Affiliated Group.

Once a person is actually an employee of the Bank (without reference to the
provisions of this Section), employment by any member of an affiliated group
shall be deemed employment by the Bank for purposes of determining whether he
remains in Credited Service. The term “member of an affiliated group” shall
include each and all of the following: (i) any corporation which is a member of
a controlled group of corporations (as defined in Section 414(b) of the Code),
which group includes the Bank; (ii) any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code) with the Bank; (iii) any organization (whether incorporated or not) which
is a member of affiliated service group (as defined in Section 414(m) of the
Code) which includes the Bank; and (iv) any other entity required to be
aggregated with the Bank pursuant to Regulations under Section 414(o) of the
Code.

14.3 Adoption By Affiliates

(a) With the consent of the committee and upon recommendation of the
Administrative Committee, this Plan may be adopted by any corporations or trade
or businesses or other organizations or entities included in the definition of
“member of an affiliated group” set forth in Section 14.2. Separate accounts
shall be maintained with respect to all contributions made by such adopting
employer. Such adopting employer shall be solely responsible for any

 

20



--------------------------------------------------------------------------------

contributions required with respect to compensation paid by such adopting
employer unless otherwise agreed by the Bank. In the event that any such amounts
are paid by the adopting employer to fund its obligations into any trust
described in Article VII such amounts shall be subject to the claims of
creditors of the Bank in accordance with the terms of Section 7.1 and with
respect to such amounts so paid by such adopting employer, the terms of
Section 7.1 shall be construed as if the term “the Bank” refers to “either the
Bank or such adopting employer”. Further the provisions of Section 7.2 and 7.3
shall with respect to the adopting employer be construed as if the terms “the
Bank” were referring to such adopting employer. In the event that the Bank
and/or one or more adopting employers shares in payment of compensation to any
Participant, the contributions shall be required hereunder shall be allocated by
them in proportion to the total compensation paid by all of them to such
Participant unless the Bank and such other payors otherwise agree.

(b) Notwithstanding any other provision of the Plan only individuals who are
employed by the Bank (determined without reference to the provisions of this
Article XIV) shall be deemed to be employees of the Bank for purposes of
determining who is a Plan Voter, and no Participant who has never been an
employee of the Bank shall be taken into account in determining whether there is
a sufficient Participant approval to make any amendment for which Participant
approval is required pursuant to Section 11.3 or 11.4.

(c) Any adopting employer may withdraw from the Plan or terminate the Plan as to
its employees and shall do so upon 60 days notice so to do from the Bank, and to
the extent permissible any amounts in such Trust attributable to contributions
by such adopting employer shall be paid to such adopting employer or its
designee. No distributions from such Trust (a) to pay for Plan benefits earned
from an adopting employer shall be paid except to the extent such funds are
attributable to the contributions of such adopting employer and no Trust funds
so applicable shall be used to pay for benefits not attributable to service to
such affiliated employer.

(d) Unless specifically provided in a writing signed by the Bank, service to
such affiliated employer prior to the time of the adoption of the Plan by such
affiliated employer shall not be counted for purposes of eligibility, vesting or
benefit accrual notwithstanding any other provisions of this Plan.

IN WITNESS WHEREOF, the Bank acting by its undersigned officer, duly authorized,
hereby executes this First Amended and Restated People’s United Bank Enhanced
Senior Pension Plan effective as of January 1, 2008.

 

PEOPLE’S UNITED BANK By:  

 

  Robert E. Trautmann   Executive Vice President and   General Counsel

 

21



--------------------------------------------------------------------------------

Appendix A

to

People’s United Bank Enhanced Senior Pension Plan

 

     Effective Period

Minimum Salary Grade

   Began    Ended

Grade 10

   Effective Date    15-Feb-2004

Grade 65O

   16-Feb-2004    26-Oct-2008

Grade 65

   27-Oct-2008    N/A

 

22